DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2021 has been entered.

Election/Restrictions

Claims 1 – 20 are allowable. The restriction requirement among species, as set forth in the Office action mailed on 04/20/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement among 

In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments

Applicant’s arguments, see page 7, second paragraph, filed 04/21/2021, with respect to claims 1 and 18 have been fully considered and are persuasive.  The rejection of claims 1 and 18 has been withdrawn.

Allowable Subject Matter

Claims 1 – 20 are allowed.

The following is an examiner’s statement of reasons for allowance:

(Per amendments filed on 04/21/2021)

With respect to claim 1 the prior art discloses A camera system comprising.

However, the prior art does not teach or fairly suggest an imaging device that captures a first image by a normal exposure including only one exposure and that captures a second image by a multiple exposure including a plurality of exposures in a frame period, the first image including an object image of a first object, the second image including object images of the first object, the object images in the second image being superimposed at locations shifted from each other in a case where the first object moves relative to the imaging device; 
and an image processor that extracts a feature value of the first object image of the first object in the first image and that identifies one or more locations corresponding to the feature value in the second image.

With respect to claim 18 the prior art discloses A camera system comprising.

However, the prior art does not teach or fairly suggest an imaging device that captures a first image by one or more exposures and that captures a second image by a multiple exposure including a plurality of exposures in a frame, the first image including 
and an image processor that extracts a feature value of the first object image of the first object in the first image and that identifies one or more locations corresponding to the feature value in the second image.

Dependent claims 2 – 17, 19, and 20 are allowable for at least the reason that they depend on allowable independent claims 1 and 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-7454.  The examiner can normally be reached on Monday thru Friday 8am to 4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK T MONK/Primary Examiner, Art Unit 2696